Citation Nr: 1732904	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  12-15 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

Entitlement to an increased rating of 10 percent for service-connected lumbosacral strain prior to August 6, 2009, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active military service with the Army from May 2001 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi (RO), which denied an increased rating in excess of 10 percent for service connected lumbosacral strain.  In May 2012, the Veteran's rating was increased to 20 percent as of May 7, 2012 (the date of his VA examination). 

In May 2014, the Veteran testified in a Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.

The Board previously remanded the appeal in December 2014 for a VA examination and additional development.  This was accomplished, and the Board finds that it may proceed with further appellate adjudication at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

In June 2015, the RO set an effective date for a 20 percent rating for service-connected lumbosacral strain as of August 6, 2009, previously effective May 7, 2012.  The Veteran continues to appeal for a higher rating.  The Board finds that this was only a partial grant of the benefits sought on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the issue of entitlement to a higher rating for service-connected lumbosacral strain for the entire rating period remains pending on appeal.

Typically, when there has been an initial RO adjudication of a claim and a notice of disagreement (NOD) has been filed as to its denial, the appellant is entitled to a statement of the case (SOC), and the RO's failure to issue an SOC is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran submitted NODs in February 17, 2017 and February 24, 2017 for entitlement to service connection for a bilateral leg condition and sciatica, and for entitlement to an increased rating for unspecified depressive disorder with anxious distress and to service connection for obstructive sleep apnea, respectively.  The RO has acknowledged the February 17, 2017 NOD in a February 2017 correspondence, and has acknowledged the February 23, 2017 NOD in a March 2017 correspondence to the Veteran, and additional action is pending on these claims.  As such, this situation is distinguishable from Manlincon where an NOD had not been recognized.  As the RO has acknowledged the Veteran's NODs, Manlincon is not applicable and the Board declines to remand the issue of an earlier effective date for PTSD.  These matters are referred to the RO for continued development and the issuance of SOCs.

The appeal has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  Prior to August 6, 2009, the Veteran's service-connected lumbosacral strain approximates forward flexion of the thoracolumbar spine to 75 degrees; combined range of motion of the thoracolumbar spine is greater than 120 degrees.

2.  As of August 6, 2009, the Veteran's service-connected lumbosacral strain approximates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.





CONCLUSIONS OF LAW

1.  Prior to prior to August 6, 2009, the criteria for an increased rating in excess of 10 percent for service-connected lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.7, 4.71a, Plate V, 4.71, Diagnostic Code (DC) 5237 (2016).

2.  As of August 6, 2009, the criteria for an increased rating in excess of 20 percent for service-connected lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.7, 4.71a, Plate V, 4.71, DC 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.326(a) (2016).  Here, the RO issued preadjudicatory notice to the Veteran in July 2008 which met the VCAA notice requirements with respect to the claim for increased rating of service-connected lumbosacral strain.  Id.; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA has also made reasonable efforts to obtain relevant records and evidence needed to substantiate the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The information and evidence that has been associated with the claims file includes service treatment records, lay statements, VA treatment records, and VA examinations.  

VA examinations were provided in July 2009, May 2012 and May 2015 in connection to the Veteran's increased rating claim for service-connected lumbosacral strain.  When VA undertakes to provide an examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   In June 2015 and August 2015 statements, the Veteran challenged the adequacy of the May 2015 VA examination.  Specifically, the Veteran contends that the VA examiner lasted five minutes long and the VA examiner was typing at the computer while taking range of motion measurements; therefore, the Veteran believes that the VA examiner did not conduct proper range of motion testing with respect to his lumbosacral strain, which the Veteran contends is worse than reported within the examination.

Unless the claimant challenges the adequacy of an examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competency is challenged).   However, when the adequacy of the examination is challenged, the Board may still assume the competency of any VA medical examiner, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or expertise to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The United States Court of Appeals for the Federal Circuit has held that a claimant challenging the expertise of a VA physician must "set forth the specific reasons . . . that the expert is not qualified to give an opinion."  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).

The Board finds that the May 2015 VA examination, in addition to the July 2009, and May 2012 VA examinations, adequately addressed the Veteran's current diagnosis, and included adequate rationale for the opinions rendered based on the evidence of record and the examiner's own medical expertise.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); Allen v. Brown, 7 Vet. App. 439 (1995); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The May 2015 VA examination and opinion also substantially complied with the terms of the prior remand directives.  Stegall, 11 Vet. App. at  271.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations to address the Veteran's claimed disability has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016). 

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.   The Board finds that a staged rating is appropriate for the evaluation of the Veteran's lumbosacral strain in this case.

The Veteran's diagnosed lumbosacral strain is rated under Diagnostic Code 5273 for lumbosacral or cervical strain, which is rated under the General Rating Formula for Diseases or Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a (2016).  Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016).

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a (2016). 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2016).  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2016). 

With any form of arthritis, painful motion is an important factor of disability; therefore, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  38 U.S.C.A. § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of evidence for and against the claim.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert, 1 Vet. App. 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Rating Analysis for Lumbosacral Strain Prior to August 6, 2009

After review of all the evidence, lay and medical, the Board finds that for the entire rating period prior to August 6, 2009, a rating in excess of 10 percent is not warranted for service-connected lumbosacral strain under Diagnostic Code 5237.  

VA outpatient treatment records from July 2008 show the Veteran complained of lower back pain and tenderness which resulted in reduced range of motion of the lumbar spine, with mild muscle spasm, upon examination.  The Veteran reported occasional dysuria but denied hematuria or any numbness in his legs.

In an August 2008 statement, the Veteran indicated that he had difficulty exercising due to pain and stated that he couldn't stand for more than 10 minutes without pain.

In a June 2009 statement, the Veteran indicated that his back condition had gotten worse as he was waking up at night with sharp pains.

In a July 2009 VA examination of the spine, the Veteran reported constant pain in the upper lumbar area, described as sharp with an intensity of seven or eight out of 10, with stiffness but no radicular symptoms or bowel or bladder impairment.  The Veteran also indicated flare-ups of pain with physical activity, averaging two to three times a week, lasting the duration of the day, causing additional limitation in range of motion.  On examination, the Veteran had forward flexion to 75 degrees, extension to 15 degrees, right and left lateral flexion to 15 degrees, right lateral rotation to 15 degrees, and left lateral rotation to 20 degrees.  Range of motion was limited by discomfort and guarding, with tenderness of the lower lumbar area, normal gait but without palpable muscle spasm or radicular symptoms. 

In light of the findings from the probative evidence of record, the Board finds that prior to August 6, 2009, the Veteran's lumbar spine has been manifested by forward flexion to 75 degrees in the thoracolumbar spine, limited by discomfort and guarding at 75 degrees, a combined range of motion of the thoracolumbar spine of at least 140 degrees, without palpable muscle spasm.  The Board finds that prior to August 6, 2009, even with consideration of the Veteran's limitations due to pain, discomfort and guarding, the evidence does not reflect forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour, and more nearly approximates the criteria for a 10 percent rating under Diagnostic Code 5237.  During the July 2009 VA examination, the Veteran was shown to have at least 75 degrees of forward flexion without muscle spasm, and while forward flexion was limited due to guarding, the VA examiner reported normal gait.  Accordingly, the Board finds that prior to August 6, 2009, an evaluation in excess of 10 percent is not warranted for the Veteran's lumbar spine disability.

Rating Analysis for Lumbosacral Strain as of August 6, 2009

After review of all the evidence, lay and medical, the Board finds that for the entire rating period as of August 6, 2009, a rating in excess of 20 percent is not warranted for service-connected lumbosacral strain under Diagnostic Code 5237.  

In an August 2009 notice of disagreement, the Veteran stated that he filed for an increased rating because his back symptoms were worsening.  He indicated that he has to get up from a seated position and move around because his back will get stiff and flare-up.  He also reported that he cannot exercise effectively due to the pain.

In a May 2012 VA examination for the thoracolumbar spine, the Veteran reported flare-ups with lifting more than 5 pounds of weight, standing for up to 15 minutes, walking for up to 5 minutes, and sitting for up to 20 minutes.  Upon examination, the Veteran had forward flexion of 60 degrees, extension of 20 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  The Veteran did not have additional limitation upon repetitive-use testing and did not have any functional loss or functional impairment of the thoracolumbar spine, but the VA examiner did report less movement than normal and pain on movement after repetitive use.  The Veteran had localized tenderness or pain to palpation of the thoracolumbar spine without guarding.  The VA examiner diagnosed the Veteran with radiculopathy of the right and left lower extremities, and reported that he did not have ankylosis of the thoracolumbar spine or intervertebral disc syndrome.

VA outpatient records from May 2013 to April 2015 show the Veteran regularly attended a chiropractic clinic for chronic low back pain.  Throughout these records, the Veteran complained of dull, achy stiffness in his lower back, with pain which radiated down from his back into his left leg when he sat for long periods of time.  In May 2013, the Veteran attended a range of motion test with the pain clinic, and described the same dull, aching pain in the lower back which radiated to the left hip and leg, and increased with any prolonged activity, like standing or sitting.  The Veteran denied bowel or bladder dysfunction.  Upon examination of the lumbar spine, the Veteran had limited flexion and extension, both of which reproduced pain.  Forward flexion was to 15 degrees and reproduced mild to moderate discomfort, and forward flexion to 20 degrees reproduced pain.  A June 2013 physical rehabilitation note indicates that the Veteran had decreased range of motion of the lumbar spine with pain.  

In an April 2015 VA examination of the thoracolumbar spine, the Veteran had normal range of motion of the lumbar spine.  On examination, pain was noted with forward flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  No guarding and muscle spasm was reported by the VA examiner.  The Veteran did not have additional limitation to range of motion upon repetitive-use testing.  The VA examiner reported that the Veteran did not have ankylosis of the lumbar spine, intervertebral disc syndrome or neurologic abnormalities related to a thoracolumbar spine condition.  The examiner also reported that there was no evidence of flare-ups leading to functional disability or impairment.  

In an August 2015 buddy statement, the Veteran's classmate from a 6-week training from June to August 2015 reported that the Veteran could not sit still in his chair and would leave his chair every 30 minutes due to pain in his back.  

For the entire rating period as of August 6, 2009, the Board finds that the weight of the evidence is against a disability rating in excess of 20 percent for service-connected lumbosacral sprain.  The Board finds, with consideration of the functional limitations due to pain, to include limitation due to flare-ups, that the disability most closely approximates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, but does not more nearly approximate forward flexion of the thoracolumbar spine 30 degrees or less, or unfavorable ankylosis of the thoracolumbar spine.  While range of motion in the spine is limited, the spine is not shown to be in fixation, and the Veteran is not shown to exhibit other factors associated with ankylosis.  VA examinations in May 2012 and April 2015 show that there is no ankylosis of the thoracolumbar spine.  And while VA outpatient treatment records in May 2013 show forward flexion of the thoracolumbar spine to 20 degrees limited by pain, this is not representative of his disability.  Objective findings before and after shows forward flexion of the thoracolumbar spine that far exceeds that.  An April 2015 VA examination report shows that his forward flexion was to 90 degrees; a June 2012 VA examination shows forward flexion of the thoracolumbar spine was to 60 degrees.  Therefore, the Board finds that, even with consideration of functional loss due to pain, the Veteran's lumbar spine disability did not more closely approximate favorable ankylosis of the thoracolumbar spine or forward flexion less than 30 degrees for the entire rating period as of August 6, 2009, and therefore, does not approximate a higher 40 percent rating under Diagnostic Code 5237.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca, 8 Vet. App. at 206.

Other Considerations

The Board has considered whether a higher evaluation is warranted under Diagnostic Code 5243, which contemplates ratings for intervertebral disc syndrome based on incapacitating episodes.  See 38 C.F.R. § 4.71a (2016).  VA outpatient treatment records and VA examinations of record did not identify a diagnosis of intervertebral disc syndrome or any incapacitating episodes, requiring bedrest prescribed by a physician due to the Veteran's lumbar spine disability.  Accordingly, the Board finds that a higher rating is not warranted under Diagnostic Code 5243.  

The Board notes that the Veteran is service-connected for left and right lower extremity radiculopathy associated with service-connected lumbosacral sprain, effective August 6, 2009, which is not currently before the Board.  

Finally, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board finds that the evidence submitted in conjunction with the present appeal for an increased rating does not indicate that the Veteran is unemployable as a result of his service-connected lumbar spine disability, and the Veteran does not contended otherwise.  Thus, the Board finds an inferred claim for TDIU has not been raised.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An increased rating in excess of 10 percent for service-connected lumbosacral strain prior to August 6, 2009 is denied.

An increased rating in excess of 20 percent for service-connected lumbosacral strain as of August 6, 2009 is denied.




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


